Citation Nr: 0928200	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from May 1987 to December 
1988.  


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 30 percent evaluation for 
the Veteran's bilateral plantar fasciitis.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
bilateral plantar fasciitis has been productive of complaints 
of pain; objectively, there was pain but no marked pronation, 
extreme tenderness of plantar surfaces, marked inward 
displacement, or severe spasm on manipulation. 


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for bilateral plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5276 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Veteran was sent a notice letter in December 2004, 
before the adverse decision on appeal, that provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  

Furthermore, the Veteran was sent notice letters in December 
2008 that set forth the diagnostic criteria for the 
disability at issue, and in February 2009 that explained how 
VA determines disability ratings and effective dates.  
Although the December 2008 and February 2009 letters were 
sent after the adverse decision on appeal, the claim was 
subsequently readjudicated in a February 2009 Supplemental 
Statement of the Case, curing any timing deficiency.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and that VA complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a VA examination in January 2005.  
The VA examiner reviewed the Veteran's medical history, 
recorded pertinent examination findings, and rendered a 
medical opinion.  The Board finds that the VA examination 
report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  He was also scheduled for a VA examination 
in January 2009; however, the Veteran failed to report.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original or reopened compensation 
claim, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2008).  In this case, the 
record reflects that a VA examination was requested on 
December 24, 2009.  The record further reflects that his VA 
examination was cancelled on January 15, 2009 because the 
Veteran failed to report.  While the record does not contain 
a copy of the letter sent to the Veteran advising him of this 
VA examination, it appears from the examination request 
document that VA has the Veteran's most recent address of 
record.  In this regard, the Board notes that the address 
listed on the Veteran's VA Form 9, Appeal to the Board, 
received in July 2006, is the same address listed at the top 
of the document titled "Compensation and Pension Exam 
Inquiry."  The record does not indicate that any letters 
advising the Veteran of the VA examination were returned as 
undelivered.  A Supplemental Statement Of the Case (SSOC) 
issued in February 2009 indicated that the Veteran failed to 
report for a recent VA examination.  The record reflects that 
the February 2009 SSOC was mailed to the same address that 
was listed on the Veteran's VA Form 9.  The Board notes a 
Statement in Support of his claim, received by VA in December 
2005, also contains the Veteran's address, which is the same 
as the one listed on the VA Form 9.  The Board notes that 
neither the Veteran nor his representative has provided an 
"adequate reason" or "good cause" for the Veteran's 
failure to report to be examined in 2009.

The Board notes that the Veteran has an obligation to 
change/update his address with VA.  The Court of Appeals for 
Veterans Claims (Court) has held that VA's duty to assist the 
Veteran in developing the facts and evidence pertinent to a 
Veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of Veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  It appears that VA notified the 
Veteran of the VA examination at his last known address of 
record and that the Veteran failed to report to such 
examination.  In this regard, the Board notes that there is a 
presumption of regularity of government process that can only 
be rebutted by clear evidence to the contrary.  Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).  There is no such clear 
evidence to rebut the presumption of notification in this 
case.  The Board further notes that the record does not 
reflect that the Veteran or his representative have requested 
another examination.  Therefore, pursuant to 38 C.F.R. 
§ 3.655, the Board must make a decision on the Veteran's 
claim based on the evidence of record.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, post-service VA outpatient 
treatment records, and statements from the Veteran and his 
representative.  The Board has carefully reviewed the 
statements and concludes that no available outstanding 
evidence has been identified. 

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Decision

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran is claiming entitlement to an increased rating in 
excess of 30 percent for bilateral plantar fasciitis.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2008).  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).
  
In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Again, throughout the rating period on appeal, the Veteran is 
assigned a 30 percent rating for his service-connected 
bilateral plantar fasciitis pursuant to 38 C.F.R. § 4.71a, DC 
5276 (2008).  Under this general rating formula, a 30 percent 
rating is warranted where the evidence demonstrates severe 
bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.

In order to be entitled to the next-higher 50 percent rating 
under DC 5276, the evidence must demonstrate pronounced 
bilateral flatfoot, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

Furthermore, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 30 percent for the 
Veteran's service-connected bilateral plantar fasciitis for 
any portion of the rating period on appeal.  The reasons and 
bases for this determination will be set forth below.

The evidence of record reflects complaints of foot pain.  For 
example, in a December 2004 VA outpatient treatment note, the 
Veteran reported off-and-on tolerable left foot pain in the 
morning and after prolonged walking.  The Veteran again 
reported foot pain at his January 2005 VA examination.  He 
indicated that his left foot ached on a daily basis and was 
worse after waking in the morning, and after sitting or 
standing for a prolonged period of time.  

Objectively, the VA examination revealed chronic and 
continued plantar fasciitis of the left foot.  The patellar 
and Achilles responses were also normal and bilaterally 
symmetrical.  There was tenderness to palpation of the medial 
and intermediate bands of the plantar fascia of the left foot 
slightly distal to the origin of the fascial bands.  The 
examiner also noted a very mild hallux pinch callus 
bilaterally, but no tenderness to palpation.  There was no 
pain upon range of motion or palpation of the tarsal, 
metatarsal, midtarsal, or metatarsophalangeal joints 
bilaterally.
 
The Board has considered the pertinent complaints and 
findings, as detailed above, but finds no support for the 
next-higher 50 percent evaluation.  Indeed, the objective 
evidence fails to show marked pronation, extreme tenderness 
of plantar surfaces, marked inward displacement, or severe 
spasm on manipulation.

The Board acknowledges the Veteran's complaints of pain and 
notes that he is competent to give evidence about the 
symptoms he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, pain has been objectively demonstrated, 
and the VA examiner indicated that such pain limited his 
ability to maintain employment where standing or walking is 
required.  However, there was no pain upon range of motion.  
Overall, the Board determines that the pain has been 
accounted for in the 30 percent evaluation in effect 
throughout the rating period on appeal.  Moreover, there is 
no showing that such pain has resulted in additional 
limitation of function such as to enable a finding that the 
Veteran's disability picture most nearly approximates the 
next-higher 50 percent rating for any portion of the rating 
period on appeal.

The Board has considered whether any alternate diagnostic 
codes serve as a basis for a higher rating here.  In this 
regard, it is noted that the record reflects treatment for a 
very mild hallux pinch callus.  Thus, because DC 5278, 
concerning claw foot, considers painful callosities as a 
rating criterion, the Board finds it to be a relevant 
diagnostic code for application here.

In order to achieve the next-higher 50 percent evaluation 
under DC 5278, the evidence must show marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, and marked varus deformity 
bilaterally.

The evidence of record does not demonstrate marked 
contraction of plantar fascia with dropped forefoot.  
Moreover, while the VA examination showed a hallux pinch 
callus bilaterally, it was characterized as very mild and not 
tender.  Overall, the evidence does not reveal a disability 
picture most consistent with the next-higher 50 percent 
rating under DC 5278.  There are no other alternate 
diagnostic codes for consideration that provide a rating in 
excess of 30 percent.

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45 (2008).  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In this case, DC 
5276 is not based on limitation of motion; therefore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 115-16.  When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
bilateral plantar fasciitis, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
disorder.  Moreover, the evidence does not demonstrate other 
related factors.  The Veteran has not required frequent 
hospitalization due to his service-connected foot disability.  
Moreover, marked interference with employment has not been 
shown.  The VA examiner noted that pain and limitation appear 
to have a negative impact on the Veteran's ability to 
maintain employment where standing or walking is required.  
The Board does not doubt that limitation caused by bilateral 
plantar fasciitis has some adverse impact on the Veteran's 
employment; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings, 
and marked interference with his job function has not been 
demonstrated.  

Thus, in the absence of any additional factors, the RO's 
failure to consider or to refer this issue for consideration 
of an extraschedular rating was not prejudicial.

It is also noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings" have been considered.  
Nonetheless, the Board finds that "staged ratings" are not 
appropriate in this case.  During the rating period on 
appeal, the Veteran's disability has appropriately been at 30 
percent disabling.

In sum, assignment of a 30 percent evaluation for the 
Veteran's bilateral plantar fasciitis is warranted throughout 
the rating period on appeal.  A rating in excess of this 
amount, however, is not justified.  In reaching these 
conclusions, the benefit-of-the-doubt rule has been applied 
as appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49,   54-56 (1990).




ORDER

Entitlement to an increased rating in excess of 30 percent 
for bilateral plantar fasciitis is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


